Citation Nr: 0723717	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-10 322	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to November 30, 
2005.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.

3.  Entitlement to service connection for diabetes mellitus 
type 2.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to November 30, 2005.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that increased the evaluation of the veteran's 
PTSD to 50 percent, effective February 25, 2004; denied 
service connection for diabetes mellitus type 2, back 
disability and hypertension; and denied a TDIU.  The veteran 
subsequently relocated to Florida and his claims folder was 
transferred to the St. Petersburg, Florida, RO.

In a January 2006 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 70 percent, effective 
November 30, 2005.  As such, the Board has identified the 
veteran's PTSD claim as separate issues as stated on the 
title page.

In this decision, the Board finds that, effective November 
30, 2005, the veteran's PTSD warrants a 100 percent schedular 
evaluation.  He is thus not entitled to a TDIU as a matter of 
law after that date.  See 38 C.F.R. § 4.16(a) (2006).  The 
Board has therefore recharacterized his TDIU claim as set 
forth on the title page.

The veteran's claims of entitlement to an evaluation in 
excess of 50 percent and to a TDIU, prior to November 30, 
2005, and to service connection for diabetes mellitus type 2, 
back disability and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since November 30, 2005, the veteran's PTSD has resulted in 
total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD, effective 
November 30, 2005, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board increases the rating of the 
veteran's PTSD to 100 percent, effective November 30, 2005, 
which represents a complete grant of the benefit since that 
time.  Thus, no discussion of VA's duties to notify and 
assist is required.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is evaluated as 70 percent under 
Diagnostic Code 9411 since November 30, 2005.  Under that 
code, a 70 percent evaluation is warranted when the disorder 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

In a November 30, 2005, outpatient evaluation, the veteran's 
treating VA psychiatrist diagnosed him as having severe, 
prolonged PTSD and reported that the veteran was permanently 
and totally disabled due to the disability.  He noted that 
due to the condition the veteran had daily intrusive thoughts 
of his Vietnam experiences, increased anger and anxiety, 
auditory hallucinations and suicidal ideation.  The examiner 
added that his symptoms had been worsened by coverage of the 
war in Iraq.

The veteran was afforded a formal VA psychiatric examination 
in July 2006.  The psychologist diagnosed him as having 
chronic PTSD and opined that due to the disability, it would 
be difficult for the veteran to maintain meaningful 
employment.  The examiner also indicated that the veteran had 
essentially no meaningful social relationships and was 
estranged from his spouse, children and family of origin.

Similarly, a December 2006 report prepared by a VA vocational 
rehabilitation counselor reflects that examiner, who noted 
that the veteran had severe PTSD, concluded that he was not a 
feasible candidate to participate in VA's vocational 
rehabilitations employment or education programs.  

Because the evidence shows that the veteran is unemployable 
due to his PTSD since November 30, 2005, and given his severe 
social impairment due to the condition, the Board finds that 
his PTSD warrants a 100 percent evaluation, effective 
November 30, 2005.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD, effective 
November 30, 2005, is granted.


REMAND

An April 2006 Social Security Administration (SSA) decision 
shows that that agency determined that the veteran was 
entitled to disability benefits since September 1, 2001, the 
date he filed his claim with that agency, due to a 
combination of physical and mental disorders, to specifically 
include his PTSD, hypertension, back disability.  Therefore, 
the records upon which SSA based its determination appear 
relevant to the Board adjudication of his pending claims.  
Thus, VA is obliged to attempt to obtain and consider those 
SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With respect to his diabetes mellitus type 2, the veteran 
asserts that presumptive service connection is warranted for 
diabetes mellitus type 2 because he served in Vietnam and 
thus is presumed exposed to herbicides while serving in 
Vietnam.  The RO denied service connection on the basis that 
although the veteran served in Vietnam, there was no evidence 
that he had the disease.  The physician who conducted the 
August 2006 VA general medical examination diagnosed the 
veteran as having diabetes mellitus type 2.  Following her 
diagnosis, however, she commented, "No objective findings to 
support this diagnosis at this time."  Thus, the Board 
concludes that it is unclear whether the veteran suffers from 
the disease.  As such, this claim must be remanded for 
further development.

In support of his back disability claim, the veteran reports 
he hurt his back while serving in combat in Vietnam.  The 
record, however, discloses that the veteran suffered a 
November 1991 work-related injury.  Indeed, in a January 1993 
report, Dr. Armando Lopez diagnosed him as having "Herniated 
nucleus pulposus L4-L5 with right lumbar radicular syndrome 
following on the job injury 11/91."  In addition, the record 
shows that he has received significant medical care for the 
condition since time.  In a January 2005 statement, however, 
the veteran's private treating physician, Dr. David L. 
Zielinski, opined that the veteran's low back disability had 
its onset during service.  To date, the veteran has not been 
afforded a VA examination.  In light of the veteran's combat 
service and the medical evidence discussed above, the Board 
finds that a VA examination, with an opinion as to the onset 
and/or etiology of his back disability, is necessary to 
adjudicate this appeal.  Thus, for this reason as well, this 
claim must be remanded.

The record shows that the veteran has hypertension, which he 
maintains is related to his service-connected PTSD.  To date, 
VA has not solicited an opinion as to the onset or etiology 
of the veteran's hypertension, and in light of his possible 
diabetes mellitus type 2, the Board finds that on remand, 
such an opinion is necessary to adjudicate this claim.

Finally, as to his TDIU claim, because his PTSD, diabetes 
mellitus, back disability and hypertension claims must be 
remanded, a Board decision on his TDIU claim at this time is 
premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Further, because the veteran is unemployed and his service-
connected PTSD satisfies the percentage requirements set 
forth in 38 C.F.R. § 4.16(a), the Board finds obtaining an 
opinion addressing if the veteran is unemployable due to his 
service-connected disability(ies) is necessary to adjudicate 
this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request, directly 
from the SSA, complete copies of the 
medical records that served as the 
basis for the April 2006 decision.  All 
attempts to fulfill this development 
should be documented in the claims 
file.  If the search for these records 
is negative, that should be noted and 
the veteran must be informed in 
writing.  

2.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
diabetes mellitus type 2, back 
disability, or hypertension found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  

The examiner must rule in or exclude a 
diagnosis of diabetes mellitus type 2.  
If the disease is diagnosed, the 
examiner should report the 
manifestations of the condition, to 
include whether he takes medication or 
restricts his diet or activities due to 
the disease.

As to his back disability, the examiner 
should acknowledge the veteran's report 
of a continuity of symptomatology, Dr. 
Zielinski's January 2005 report and the 
private medical records showing that 
the veteran sustained an on the job 
injury to his low back in November 1991 
and opine as to whether it is at least 
as likely as not that any back 
disability found to be present had its 
onset in service, to include his combat 
service in Vietnam.  

With respect to his hypertension, the 
examiner should opine as to its likely 
time of onset, as well as whether it is 
at least as likely as not that the 
veteran's hypertension is related to, 
or aggravated by, his PTSD and/or 
diabetes mellitus type 2.

Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disability 
renders him unable to secure or follow a 
substantially gainful occupation before 
November 2005.  (The examiner should be 
made aware that currently, PTSD is the 
veteran's only service connected 
disability.  However, if the examiner 
concludes the veteran has diabetes, 
and/or the veteran has a back disorder 
related to service, and/or hypertension 
had its onset in service or has been 
aggravated by PTSD and/or diabetes, the 
examiner's opinion regarding 
employability also should contemplate any 
other of these disabilities so linked to 
service.)  The rationale for all opinions 
expressed should be provided in a legible 
report.  

3.  Then, after undertaking any 
additional development deemed 
warranted, the AMC should adjudicate 
the veteran's PTSD, diabetes mellitus 
type 2, back disability, hypertension, 
and, if not rendered moot, his TDIU 
claims.  In adjudicating his back 
disability claim, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304(d) (2006).  If any benefits 
sought on appeal is not granted in 
full, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


